Title: To James Madison from Sylvanus Bourne, 30 May 1807
From: Bourne, Sylvanus
To: Madison, James



Sir,
Amn Consulate Amsterdam May 30 1807

I have not yet had the opportunity of presenting the Presidents Letter to the King as he has been absent from the Hague ever since the death of his Son which took place about the time I recd it.  I now wait only his return to the Hague when I shall go on to that place.
You will do our Citizens travelling to this Country from the U States a special favr. by publickly advising them of the necessity of their taking out passports in the U States which shall be particularly descriptive of their persons & having their Signature thereon, as the want of passports in this form has of late exposed many of them to Great inconveniences.  The late news from the U States relative to the State of the treaty with England had created considerable alarm here which I have endeavoured to  by giving it as my opinion that no further delay than was first expected may occur before the points in litigation between the two Countries were arranged, tho I entertained no doubt that the result would be an amicable one.  I have the honor to be With great Respect Sir yr ob Serv.

S Bourne

